Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36-42 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 7,515,062) in view of Eitel (Retaining Rings Basics).

With respect to Claim 36; Brown et al. [Fig. 1] shows a control device for controlling power delivered to an electrical load [Col. 1, lines 15-35], the control device comprising: a faceplate subassembly, comprising: a faceplate 4 having a front surface and an opposed rear surface with an opening extending between the front surface and the rear surface [Fig. 5]; and a plurality of posts 4A extending from the rear surface, each of the posts comprising a shaft connected to the rear surface of the faceplate and a flange portion at an opposing end of the shaft, the flange portion is larger than the shaft; a button 22, 26, 28, 32, and 34 disposed in the opening in the faceplate 4; a circuit board 12 positioned adjacent to the rear surface of the faceplate, such that depression of the button actuates a contact on the circuit board [Col. 9, lines 26-29]; a back cover 14 positioned adjacent to the circuit board 12, the back cover defining a plurality of holes 204 through which respective posts 4A, of the plurality of posts may extend, for retaining the circuit board 12 and the back cover 14 in position with respect to the faceplate 4; and a main control module subassembly [Fig. 3] comprising a control module 80, 82 electrically connected to the circuit board 12 and configured to cause power delivered to the electrical load to be adjusted in response to depression of the button [Col. 10, lines 54-67].
	However Brown et al. does not show each of the posts comprising a shaft having a diameter such that the flange has a larger than a diameter of the shaft; and a plurality of clips located between the flange portion of each of the posts and the back cover.
	Eitel teaches clips (retaining rings) are a cost-saving form of joining hardware designed to fit into a groove on an outside of a shaft installed by pressing them radially onto a shaft groove.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the posts of Brown et al. with shafts having a flange portion such that clips can be applied as shown by Eitel thereby joining the back cover with the faceplate and the components therebetween into an assembly that can withstand axial loading and prevent movement during operation using a cost-saving solution.

With respect to Claims 37-39; modification of the posts shown by Brown with clips pressed onto a shaft groove as taught by Eitel has been discussed in Claim 36.
	Eitel [page 3/5 - bottom picture] further shows the each of the clips comprises two prongs defining a slot configured to receive the shaft of a respective one of the posts.
each of the clips comprises a base portion connecting the prongs;
each of the prongs of the clips comprises respective tip portions and intermediate portions between the tip portions and the base portion, the base portion and the tip portions are angled with respect to the intermediate portions [Illustrated Below].


[AltContent: textbox (PRONGS)]
    PNG
    media_image1.png
    216
    196
    media_image1.png
    Greyscale
[AltContent: textbox (BASE PORTION)]







With respect to Claims 40-42 and 51; modification of the posts shown by Brown with clips pressed onto a shaft groove as taught by Eitel has been discussed in Claim 36.
Eitel further teaches [page 4/5- Custom retaining rings] the clips can be customized to application requirements.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the retaining rings of Eitel could be configured such that the intermediate portions contact the flange portions of the respective posts, and the base portion and the tip portions contact the back cover; and the clips bias the back cover towards the rear surface of the faceplate; the clips comprise a tab for facilitating removal of the clip from between the flange portion of the respective post and the back cover.

With respect to Claim 51; Eitel further teaches [page 1/5- Retaining ring terminology] the shaft and the flange portion may be created by cutting a groove [machined groove] in each post.



The same reasoning applied in the rejection of device claims 36-42 and 51, mutatis mutandis, applies to the subject-matter of method Claims 52-54, given the apparatus is considered inseparable from the method of providing for the claimed components and assembling the device.

Allowable Subject Matter
Claims 43-50, 55 and 56  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claims 43 and 55;  allowability resides at least in part with the prior art not showing or fairly teaching a control device faceplate subassembly having a carrier with holes that correspond to posts extending from the rear surface of the faceplate,  positioned between the rear surface of the faceplate and the circuit board in conjunction with ALL the remaining limitations within claims respective claims 36, 43, 52 and 55.

Regarding claims 47 and 56;  allowability resides at least in part with the prior art not showing or fairly teaching a control device faceplate subassembly having an attachment member coupled to the back cover, and couples the faceplate subassembly to the main control module subassembly (a mounting bracket) in conjunction with ALL the remaining limitations within respective claims 36, 47, 52 and 56.



Regarding claim 49;  allowability resides at least in part with the prior art not showing or fairly teaching a control device faceplate subassembly having a faceplate that includes a lip around a perimeter of the faceplate, such that  a distance between a front surface of the faceplate and a plate of the back cover is less than the depth of the lip in conjunction with ALL the remaining limitations within claims 36 and 49.

Regarding claim 50;  allowability resides at least in part with the prior art not showing or fairly teaching a control device faceplate subassembly having a faceplate, the rear surface of the faceplate includes a recessed portion, and  the circuit board and the back cover are positioned at least partially within the recessed portion of the rear surface in conjunction with ALL the remaining limitations within claims 36 and 50.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). 
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833